           Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 1 of 9



                                                                               USDC SDNY
                                 UNITED STATES DISTRICT COURT                  DOCUMENT
                                SOUTHERN DISTRICT OF NEW YORK                  ELECTRONICALLY FILED
                                                                               DOC #:
-----------------------------------------------------------------              DATE FILED: 6/9/2021
VICTORIA AYEGBUSI,

                                                      Plaintiff,       Case No. 1:21-cv-01440



BIRCH FAMILY SERVICES, INC., MATTHEW
STURIALE, Individually, CHARMANE WONG,
Individually and CHEVAUGH EAST, Individually

                                                      Defendants.
-----------------------------------------------------------------


   STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

                  WHEREAS, Victoria Ayegbusi, Birch Family Services, Inc., Matthew Sturiale and

Charmane Wong (collectively the “Parties” and individually a “Party”) request that this Court

issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to protect the

confidentiality of nonpublic and competitively sensitive information that they may need to disclose

in connection with discovery in this action;

                  WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents, successors,

and assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — will adhere to the following terms, upon pain of contempt:
            Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 2 of 9




                1.     With respect to “Discovery Material” (i.e., information of any kind produced

or disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

                2.     The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                       (a)     previously non-disclosed financial information (including without

limitation profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

guarantee payments, sales reports, and sale margins);

                       (b)     previously non-disclosed material relating to ownership or control

of any non-public company;

                       (c)     previously non-disclosed business plans, product-development

information, or marketing plans;

                       (d)     any information of a personal or intimate nature regarding any

individual; or any other category of information this Court subsequently affords confidential status.

                3.     With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b) producing

for future public use another copy of said Discovery Material with the confidential information

redacted.




                                                  2
          Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 3 of 9




                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

                5.      If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising

all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will treat

such designated portion(s) of the Discovery Material as Confidential.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

                7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:




                                                   3
          Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 4 of 9




                       (a)     the Parties to this action, their insurers, and counsel to their insurers;

                       (b)     counsel retained specifically for this action, including any paralegal,

clerical, or other assistant that such outside counsel employs and assigns to this matter;

                       (c)     outside vendors or service providers (such as copy-service providers

and document-management consultants) that counsel hire and assign to this matter;

                       (d)     any mediator or arbitrator that the Parties engage in this matter or

that this Court appoints, provided such person has first executed a Non-Disclosure Agreement in

the form annexed as an Exhibit hereto;

                       (e)     as to any document, its author, its addressee, and any other person

indicated on the face of the document as having received a copy;

                       (f)     any witness who counsel for a Party in good faith believes may be

called to testify at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;

                       (g)     any person a Party retains to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                       (h)     stenographers engaged to transcribe depositions the Parties conduct

in this action; and

                       (i)     this Court, including any appellate court, its support personnel, and

court reporters.

                8.     Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit



                                                  4
          Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 5 of 9




hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

               9.      In accordance with paragraph 2 of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve higher

values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 120 (2d Cir. 2006).

               10.     The Court also retains discretion whether to afford confidential treatment to

any Discovery Material designated as Confidential and submitted to the Court in connection with

any motion, application, or proceeding that may result in an order and/or decision by the Court.

All persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

               11.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court, and




                                                  5
         Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 6 of 9




the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the

Confidential Court Submission.

               12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

4(E) of this Court’s Individual Practices.

               13.     Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve

upon counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with paragraph 4(E) of this Court’s Individual Practices.

               14.     Recipients of Confidential Discovery Material under this Order may use

such material – as well as any non-confidential material exchanged during the course of discovery

– solely for the prosecution and defense of this action and any appeals thereto, and not for any

business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before



                                                  6
          Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 7 of 9




any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               17.     Within 60 days of the final disposition of this action – including all appeals

– all recipients of Confidential Discovery Material must either return it – including all copies

thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such material

– including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such

archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.

               18.     This Order will survive the termination of the litigation and will continue to

be binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

               19.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof:



                                                  7
        Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 8 of 9




SO AGREED:

LAW OFFICE OF YURIY MOSHES, P.C.             JACKSON LEWIS P.C.
Attorney for Plaintiff                       Attorneys for Birch Family Services, Inc.,
517 Brighton Beach Ave., 2nd Floor           Matthew Sturiale and Charmane Wong
Brooklyn, New York 11235                     58 South Service Road, Suite 250
                                             Melville, New York 11747

     V-0DOGRQDGR
By:_____________________________                  /s/ David S. Greenhaus
                                             By:_____________________________
   Jessenia Maldonado, Esq.                     David S. Greenhaus, Esq.

SO ORDERED:

        -XQH
Dated ______________________




   0DU\.D\9\VNRFLO8QLWHG6WDWHV'LVWULFW-XGJH
    DU\ .D\ 9\VNRFLOO 8QLWHG 6WDWHV 'LVWULF




                                             8
            Case 1:21-cv-01440-MKV Document 23 Filed 06/09/21 Page 9 of 9




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------
VICTORIA AYEGBUSI,

                                                      Plaintiff,     Case No. 1:21-cv-01440



BIRCH FAMILY SERVICES, INC., MATTHEW
STURIALE, Individually, CHARMANE WONG,
Individually and CHEVAUGH EAST, Individually

                                                      Defendants.
-----------------------------------------------------------------


                  I, ________________________________ , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



Dated:




4814-3146-3406, v. 1




                                                         9
